El Juez Asociado Señob Oókdova Dávila,
emitió la opinión del tribunal.
Melón Hnos. & Co., S. en C., demandó a R. Muñiz de León en cobro de dinero y solicitó una orden de aseguramiento de sentencia, que fué expedida en 12 de diciembre de 1932.
Al siguiente día el márslial, cumplimentando la referida orden, embargó bienes de R. Muñiz de León & Co., S. en C., como de la propiedad de R. Muñiz de León.
Declara la corte inferior que en 15 de diciembre de 1932, radicó la demandante, con permiso de la corte, una demanda enmendada para corregir un error en el nombre de la parte demandada, de manera que figurase el verdadero, que es “R. Muñiz de León & Go., S. en C.”, y se ordenó la corrección del nombre en los procedimientos y libros de la corte y la expedición de un nuevo emplazamiento.
R. Muñiz de León presentó moción de traslado, acompa-ñada de un affidavit de méritos y escrito de excepción previa, en 30 de diciembre de 1932, pagando los derechos de radica-ción de sus alegaciones; y R. Muñiz de León & Go., S. en C., solicitó también el traslado, acompañando la moción de un affidavit- de méritos de R. Muñiz de León y una excepción previa, en 17 de enero de 1933, sin pagar derecho alguno de radicación.
En febrero 14 de 1932, R. Muñiz de León & Co., S. en 'C,,..representada por su. ahogado Francisco M. Susoni, Jr., *93presentó moción desistiendo del traslado, sometiéndose a la competencia de la corte y solicitando la nulidad del embargo trabado el 13 de diciembre de 1932, por haberse realizado en propiedad de R. Mnñiz de León & Oo., S. en 0., que es una entidad jurídica distinta a R. Muñiz de León. La demandante se opuso a esta moción, presentando una fianza enmendada para asegurar la efectividad de la sentencia, pidiendo que se admitiese con efecto retroactivo para cubrir el embargo trabado en 12 de diciembre de 1932, en bienes de la referida demandada y alegando que por una inadvertencia del ta-quígrafo que puso en limpio las minutas de la demanda en este caso, se omitió escribir las palabras “y Co., S. en 0.” al lado del nombre de R. Muñiz de León, y que en vista de este error la corte, a solicitud de dicha demandante, admitió que la demanda fuese enmendada para que apareciese como demandada R. Muñiz de León & Co., S. en C., en vez de R. Muñiz de León. Se alegó, además, que la referida deman-dante no ha llevado cuenta alguna de mercaderías con R. Muñiz de León, en su carácter particular, sino con R. Muñiz de León & Co., S. en C., por medio de su gestor, R. Muñiz de León, y que siempre fué y ha sido la intención de- la deman dante dirigir la acción en este caso contra su deudora, R. Muñiz de León & Co., S. en C.
La corte inferior aprobó la fianza presentada para ase-gurar la efectividad de la sentencia con carácter retroactivo, a fin de responder a la demandada de los daños y perjuicios que pudiesen ocasionarse con motivo del embargo trabado en 13 de diciembre, de 1932, y declaró sin lugar la moción de la demandada sobre nulidad de embargo.
Apeló la demandante de esta resolución, atribuyendo a la corte inferior dos errores, consistentes en haber permitido enmendar la demanda sustituyendo a la parte demandada por otra persona completamente distinta de la original y en ha-berse negado a anular el embargo trabado en los bienes de dicha demandada.
Hemos examinado detenidamente las alegaciones de la *94demanda y oreemos que no procede en este caso la enmienda autorizada por la corte inferior. En el hecho primero de la demanda se alega que el demandado es .comerciante con es-tablecimiento abierto en el pueblo de Ciales. En el beclio segundo se alega que “el demandado debe a la demandante la suma de $660.30, importe de mercaderías compradas por dicho demandado a la demandante”, y que el demandado mostró su conformidad con el saldo de dicha cuenta. En el hecho tercero se dice que la demandante y el demandado con-vinieron que para el caso de reclamación judicial el deman-dado se sometía a la jurisdicción de la corte de distrito del domicilio de la demandante. En los hechos tercero,- cuarto y quinto de la segunda causa de acción se habla también es-pecíficamente del demandado, y en la súplica de la demanda se pide que la corte dicte sentencia contra el demandado con-denándolo al pago de la suma reclamada con intereses legales y las costas.
La orden dé aseguramiento de sentencia solicitada por la demandante ordena el embargo de bienes del demandado su-ficientes a cubrir la suma reclamada.
La acción ejercitada se dirige directamente contra E. Mu-ñiz de León, y no en una sino en varias ocasiones se repite la palabra demandado, sin que se advierta que fue el propó-sito de la demandante dirigir dicha acción contra E. Muñiz de León & Oo., S. en C. Según consta de los autos, se de-mandó y emplazó originalmente a E. Muñiz de León, y el embargo se ordenó contra bienes de la propiedad del deman-dado. La orden dirigida al márshal dispone que “proceda a embargar toda la propiedad de dicho demandado o aquella parte de la misma suficiente a cubrir la suma que se reclama en la demanda y las costas.” En el certificado de diligen-ciamiento el márshal dice que procedió a embargar ‘ ‘ como de la propiedad del demandado y por designación de la parte demandante, las mercancías, muebles y enseres de! estableci-miento que el demandado tiene en el pueblo de Ciales.” Cla-ramente se ve que se embargaron los referidos bienes como *95si fuesen de la propiedad del demandado, aunque después se lia demostrado que estos bienes pertenecían a E. Muñiz de León & Co., S. en C. La demandante solicitó permiso para enmendar la demanda; pero aunque se alegue que se trata de subsanar un error cometido por inadvertencia, la verdad es que se incorpora en la acción como única parte el nombre de una distinta persona que no Labia sido originalmente em-plazada. La solicitud de un nuevo emplazamiento para con-tinuar la acción a nombre de E. Muñiz de León So Co., S. en C., demuestra que la misma demandante consideró que no podía continuar ejercitando la referida acción contra la nueva parte bajo el emplazamiento originalmente expedido.
■ Hemos estudiado con alguna atención la cuestión plan-teada, favorablemente inclinados a conceder la enmienda au-torizada por la corte inferior, a fin de evitar a la demandante la necesidad de iniciar un nuevo litigio;, pero en nuestro sen-tir la ley de enjuiciamiento civil no nos autoriza para per-mitir que se incluya como demandada a una persona jurídi-camente distinta de la que figuró en la demanda primitiva y fué originalmente emplazada. No se trata en este caso de corregir un error de nombre sino de sustituir una parte por otra sin que de la demanda primitiva surja relación alguna entre el demandado original y la mercantil E. Muñiz de León & Co., S. en C., que .para nada se menciona en dicha demanda. La jurisprudencia consultada por nosotros en el estudio que hemos hecho de la cuestión debatida demuestra que la en-mienda autorizada por la corte inferior no puede ser soste-nida. Vamos a permitirnos citar el caso de Daly v. Blair, 150 N.W. 134, que de todas las decisiones consultadas es quizá la qüe se produce con mayor liberalidad sobre la facultad de las cortes para conceder enmiendas en relación con las partes demandadas. En este caso, resuelto por la Corte Suprema de Michigan, el demandante sufrió un accidente en un cruce de ferrocarril en marzo 12 de 1912. En 5 de abril del mismo año se nombraron síndicos a la empresa ferroviaria. En 26 de febrero de 1913, él lesionado inició contra los síndicos una *96demanda, en la cual exponía una cansa de acción contra la compañía. El diligenciamiento de la orden de citación de-mostró que se había notificado la demanda a un agente de la referida compañía. Comparecieron los demandados y du-rante la celebración del juicio se descubrió que el accidente había ocurrido antes de que los síndicos hubiesen sido desig-nados. Los demandados pidieron un veredicto a su favor, basados en que no podía obtenerse una sentencia contra ellos por lesiones que fueron ocasionadas con anterioridad a su nombramiento. Pidió el demandante permiso para sustituir el nombre de los síndicos por el de la compañía ferroviaria. La corte inferior denegó esta petición, por entender que ca-recía de autoridad para decretar la sustitución solicitada. La Corte Suprema de Michigan, resolviendo el caso en ape-lación, se expresó así:
“En apoyo de su alegación de que la corte inferior tuvo facultad, bajo nuestro estatuto sobre enmiendas, para enmendar la demanda, el demandante cita varios casos de síndicos sustituidos por la compañía y la compañía por los síndicos, pero en casi todos los casos citados la equivocación ocurrió con respecto al nombre del demandante. En el caso de una equivocación en el nombre del demandante, la parte que propone la sustitución es usualmente el peticionario, y por lo tanto no se levanta la cuestión de notificación. Pero en el caso de una equivocación en el nombre del demadado, la cuestión vital es siempre si la parte que propone la sustitución ha sido o no empla-zada. A menos que pueda decirse que la compañía ferroviaria ha sido emplazada en esta demanda, la. enmienda solicitada por el de-mandante está claramente fuera de la facultad de la corte y no puede ser permitida.
“Una regla que lia sido algunas veces seguida al corregir equivo-caciones de nombres en alegaciones es que ‘cuando la verdadera cor-poración ha sido demandada por un nombre equivocado y el empla-zamiento ha sido servido a la verdadera parte, aunque con un nombre equivocado, una enmienda sustituyendo el verdadero nombre de la corporación puede ser permitida.’ 31 Cyc. 488. La demanda en este caso claramente expone una causa de acción contra la compañía y no contra los síndicos. El diligenciamiento del emplazamiento demues-tra que una copia de la demanda fue servida a la compañía ferro-viaria. Es verdad que los síndicos aparecen como demandados, pero *97los documentos en su faz dieron conocimiento al agente de la compa-ñía de que la negligencia de la misma era la base de la demanda.En vista de estas circunstancias, nosotros creemos que la corte sen-tenciadora tuvo poder para permitir la enmienda.”
Los hechos expuestos por la Corte Suprema de Michigan difieren notablemente de los que sirvieron de base a la reso-lución de la Corte de Distrito de San Juan. En el caso de Michigan se emplazó a un agente de la compañía ferroviaria en su carácter de tal, y no hubo necesidad de expedir y dili-genciar un nuevo emplazamiento. Allí la demanda exponía claramente una causa de acción contra la compañía; aquí la demanda expone una causa de acción contra R. Muñiz de León y no contra la sociedad mercantil R. Muñiz de León & Go., S. en C. Aquí no podría decirse que el emplazamiento' fue servido a la verdadera parte, aunque con un nombre equi-vocado, porque de las alegaciones de la demanda no surge ni siquiera remotamente la existencia de la sociedad mercantil y su relación con la reclamación interpuesta por la parte de-mandante. El error apuntado debe ser declarado con lugar..
Sentadas estas conclusiones, se impone la disolución: del embargo trabado en bienes de R. Muñiz de León & Co.,, S. en C. Si la corte no tuvo autoridad para permitir la enmienda, si la sociedad referida no es parte demandada, susbienes no pueden estar sujetos a un embargo decretado contra bienes de una distinta persona y en una acción en la cual no figura como demandada.

Bebe revocarse la resolución apelada y devolverse el casa a la corte inferior para ulteriores procedimientos de acuerdo> con esta opinión.